EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Chindex International, Inc. Bethesda, Maryland We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-3 (No.333-148666) of our reports dated June 12, 2007, relating to the consolidated financial statements, the effectiveness of Chindex International, Inc.’s internal control over financial reporting, and the schedule of Chindex International, Inc. appearing in the Company’s Annual Report on Form 10-K/A for the year ended March 31, 2007. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP BDO Seidman, LLP Bethesda, Maryland February 4, 2008
